Citation Nr: 0933807	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1980.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  Jurisdiction is now with the RO in Portland, Oregon.

In his January 2004 substantive appeal, the Veteran requested 
a hearing in Washington, DC.  In October 2008, the RO 
notified the Veteran of a hearing scheduled in January 2008.  
He failed to appear for that hearing.


FINDING OF FACT

The Veteran does not have a single disability rated as at 
least 60 percent disabling, nor does he have at least one 
disability rated at 40 percent disabling and sufficient 
additional disabilities to bring the combined disability 
rating to 70 percent or more.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than 
total, as in this case, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

In order to be granted a TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

Service connection is currently in effect for the following 
disabilities suffered by the Veteran: lumbar ankylosing 
spondylitis, currently rated as 40 % disabling (the back 
disability); and cervical spine ankylosing spondylitis 
associated with ankylosing spondylitis of the lumbar spine 
(the neck disability), currently rated as 30 percent 
disabling.  

As of June 2001, the Veteran has a combined evaluation of 60 
percent for his service connected disabilities.  Prior to 
that time, his combined evaluation was 10 percent.

The Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more with sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  The Board finds no 
basis to increase the disability evaluations of the two 
service connected disabilities.  

The Board has taken into consideration the evidence of 
record, including the October 2008 statement of Dr. "S.", 
however, his statement does not indicate that the Veteran is 
not employable due to his service connected back and neck 
problems, simply that it would cause "permanent functional 
limitation."

The Board would not dispute the finding of Dr. S.  In fact, 
without a permanent functional limitation, there would be no 
basis to find a combined 60% disability evaluation.  The 
post-service medical records, as a whole, only support the 
current disability evaluations and due not indicate 
unemployment caused by the two disabilities.  

The post-service medical record is found to provide evidence 
against such increases.  No diagnostic code that the Board 
has reviewed would provide a basis to increase either service 
connected disability.

The Board has also considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extraschedular consideration is 
not warranted in this case.  

The Board has considered the Veteran's assertion that he is 
unable to work due to his service-connected back 
disabilities.  In his notice of disagreement from August 
2003, the Veteran asserted that he had not been able to gain 
employment since January 2003 because of his back 
disabilities.

In a letter to the RO from July 2005, the Veteran stated that 
"[i]t's very hard to receive mail when you are homeless and 
drifting around the country."  Although the Veteran contends 
that his service-connected disabilities are the cause of his 
inability to maintain gainful employment, the Board 
reasonably concludes that the Veteran's lack of a permanent 
address and place to live is a factor in his employment 
difficulties.

Indeed, the Veteran is capable of finding employment despite 
his service-connected disabilities.  In September 2005, a 
note from the Des Moines VA Medical Center indicated that the 
Veteran "[was] still working and things are well."  

In addition, extensive records from the Social Security 
Administration are of record.  The Board finds no evidence 
that the Veteran could not maintain employment due to his 
service connected disabilities, standing alone.  In fact, the 
Veteran's claim for disability with the Social Security 
Administration was denied based on the lack of insufficient 
evidence of unemployability.  A nonservice connected 
disability (depression) and a history of alcohol abuse only 
provides more evidence against this claim.  In fact, SSA 
cited the depression as the "primary diagnosis".

A 60 percent evaluation is an indication of permanent damage 
to the spine.  Thus, while the Veteran's disabilities may 
limit the types of employment which he can perform, the Board 
finds that the Veteran's disabilities are not severe enough 
to prevent him from pursuing substantially gainful 
employment.  

Lay statements from the Veteran's friend and roommate were 
submitted in May 2009.  They each contended that the 
Veteran's service-connected back disability prevents him from 
obtaining employment.  Due to the Veteran's limited mobility, 
his friend argued that the Veteran was rejected for a food 
server position at the Fargo VAMC.  As discussed above, the 
Veteran's limits in mobility may preclude him from certain 
kinds of employment, however, the record does not reflect 
that the Veteran could not perform other, more sedentary 
occupations.

For the reasons stated above, the Veteran's claim for TDIU 
must be denied.  The evidence as to that issue is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in April 2003 and March 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The Veteran has been repeatedly scheduled for VA 
examinations.  He has repeatedly failed to appear for these 
examinations.  While VA has a statutory duty to assist the 
appellant in developing evidence pertinent to a claim, the 
appellant also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, the Veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


